             Case 1:18-cv-08434-VEC Document 108
                                             107 Filed 04/29/20 Page 1 of 1




      MEMO ENDORSED
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
                                               April 29, 2020                DATE FILED: 4/29/2020
    VIA ECF
    The Honorable Valerie E. Caproni
    United States District Judge
    United States District Court for the
    Southern District of New York
    Thurgood Marshall Courthouse
    40 Foley Square
    New York, New York 10007

     Re: Rusis et al v. International Business Machines Corp., Civil Action No. 1:18-cv-08434

    Dear Judge Caproni:

            The parties jointly submit this letter to request a sixty-day adjournment of the Initial
    Pretrial Conference scheduled for 10 a.m. on Friday, May 1, 2020, to allow the parties to explore
    a possible resolution of this matter. The parties are in the process of scheduling a mediation to
    take place within the next 60 days and thus would like to postpone the imposition of deadlines
    during this time. If during this period, the parties conclude that a resolution is not achievable, the
    parties will promptly notify the Court. This is the second request to adjourn the Initial Pretrial
    Conference. The first request was necessitated by the unavailability of Defendant's counsel on
    the original date of the Conference.

            Thank you in advance for your consideration.


                                                   Respectfully submitted,

                                                   /s/ Shannon Liss-Riordan
Application GRANTED. The IPTC is                   Shannon Liss-Riordan
adjourned to July 10, 2020, at 10:00 a.m. The      LICHTEN & LISS-RIORDAN, P.C.
parties must submit a status letter and revised    Attorneys for Plaintiffs
proposed CMP no later than July 2, 2020.
                                                   /s/ Matthew W. Lampe
SO ORDERED.                                        Matthew W. Lampe
                                                   JONES DAY
                                                   Attorneys for Defendant
                          4/29/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
